DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Appeal Brief
The appeal brief filed 3/14/2022 has been entered and made of record. Claims 1-20 are pending.
The previous rejections of claims 1-20 under 35 USC 102(a)(1) under Savage et al have been withdrawn pursuant to the arguments in the appeal brief. New rejections have been made over Savage et al in view of Thomas.



Drawings
The drawings filed 12/4/2019 were accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al (US20150127607A1; filed 9/15/2014) in view of Thomas (US 20090282057 A1; filed 7/21/2008).


With regards to claim 1, Savage et al discloses 1. An apparatus for management of client devices for maintenance of a structural product, the client devices including respective libraries to download and host digital content related to the structural product on the client devices, the digital content supporting maintenance of the structural product, the apparatus comprising: a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer- readable program code to cause the apparatus to at least (Savage, Fig. 1: Platform has database 130; claim 1: “coupling a platform comprising a processor to a plurality of databases”): receive device manifest reports that include first information about the client devices (Savage, paragraph 136: “The platform provides detailed reporting on location of documents, who has access to documents, and who has actually viewed documents and on what devices and what location.”) and second information about the digital content hosted by the respective libraries on the client devices (Savage, abstract: “The platform does not store actual data but instead makes use of metadata provided by the agents to track a location of all data in the system and manage the distributed storage, movement and processing of the actual data among the agents.” Paragraph 33: “The platform and each agent comprise a libraries database that includes a list of libraries of the system and each corresponding agent of the system that can access each library.”), the device manifest reports received from the client devices (Savage, paragraph 31: “Under this organizational example, the agents are directed by and execute instructions received from the platform, and each agent is hosted on a device that is registered to a user. Each user is a subset of a group, and each group is a subset of an organization. The agents on each device index the contents of the memory included on or accessible by the corresponding device, and provide the metadata of the memory contents to the platform.”), automatically and contemporaneous with changes in the digital content hosted by the respective libraries (Savage, paragraph 44: “This work item is used by the platform to initially receive the metadata of files corresponding to the agent upon registration of the agent with the platform, and is also used to continuously update that metadata in response to changes made to the content of the files.”); generate a graphical user interface (GUI) to visually summarize the information for an administrative device, the GUI embodied as a dashboard with a layout of software widgets (Savage, Fig. 12: Dashboard GUI shown; paragraph 156: “The online management console provides real-time visibility into all aspects of the service, including how active users are, what devices they have connected to the service, what files they are syncing and with whom they are sharing data.” Each individual element of the GUI of figure 12 that performs different tasks is being interpreted as a widget, such as the storage space graph, the list of top users, and the links to various devices at the bottom of the GUI); and send the dashboard to the administrative device for display by the administrative device, display of the dashboard causing execution of the layout of software widgets on the dashboard at the administrative device to access the information from a content management platform, produce respective infographics to visually summarize the client devices and the digital content hosted by the respective libraries, based on the information, and display the respective infographics in the dashboard at the administrative device (Savage, Fig. 12: Dashboard display includes summarized information regarding the types of devices, number of devices, amount of storage used, etc.; paragraph 156: “The online management console provides real-time visibility into all aspects of the service, including how active users are, what devices they have connected to the service, what files they are syncing and with whom they are sharing data.”).
However, Savage does not disclose the library apps that host the digital content on the client devices.
Yet, Thomas teaches library apps (Thomas, paragraph 18: “The instrumentality may use distributed applications, different numbers and types of software based components that couple two or more applications to enable data transfer between the applications, hardware to provide services from a number of different sources, and may be realized on a variety of platforms such as servers and content management systems;” paragraph 22: “Media sources 112 may include media libraries 120-1 for media players such as, but not limited to, libraries for iTunes® audio players, Windows Media Player® (WMP), RealPlayer®, and other players. Each library may include collections of various media content.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Savage and Thomas such that the library devices of Savage could access the files associated with library apps as taught by Thomas. This would have allowed the invention to retrieve data collections from the libraries stored by the applications (Thomas, paragraph 31: “can retrieve media collections from that instance of the individual library”).

With regards to claim 2, which depends on claim 1, Savage discloses wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including one or more widgets that produce infographics visually summarizing the client devices by one or more device characteristics, number of client devices, and time since last receipt of a device manifest report from respective ones of the client devices (Savage, Fig. 12: Shows the number of each type of device (characteristics) as well as some storage data; Fig. 15: Shows the recent activity log receipts from individual devices).

With regards to claim 3, which depends on claim 1, Savage discloses wherein the digital content includes items of digital content that are made available to the client devices in data packages from respective sources, and wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including widgets that produce infographics visually summarizing the client devices by those up-to-date by source of the respective sources, and number of the data packages installed by source of the respective sources (Savage, paragraph 159: “FIG. 15 shows an example screen including document audit trails, under an embodiment. The platform records a complete file history of documents in the service. For each document, an IT administrator can view when a file was added, modified or deleted. In addition, IT administrators can determine which device accessed the document and the geographic location of that device.”).

With regards to claim 4, which depends on claim 1, Savage discloses wherein the information included with the device manifest reports further includes software version of the respective library apps, and wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including a widget that produces an infographic visually summarizing the client devices by software version of the respective library apps (Savage, paragraph 150: “The platform also administers updates to devices. Security policy management of an embodiment includes push certificates, email server settings, restrictions, and camera settings for devices (e.g., Android devices, iOS devices, etc.). The platform lists processes running, applications installed, battery life, and network information.” The applications that Savage is monitoring and updating are being interpreted as applications hosted by the library devices, but not necessarily as “library apps”).
However, Savage does not disclose the library apps.
Yet, Thomas teaches library apps (Thomas, paragraph 18: “The instrumentality may use distributed applications, different numbers and types of software based components that couple two or more applications to enable data transfer between the applications, hardware to provide services from a number of different sources, and may be realized on a variety of platforms such as servers and content management systems;” paragraph 22: “Media sources 112 may include media libraries 120-1 for media players such as, but not limited to, libraries for iTunes® audio players, Windows Media Player® (WMP), RealPlayer®, and other players. Each library may include collections of various media content.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Savage and Thomas such that the library devices of Savage could access the files associated with library apps as taught by Thomas. This would have allowed the invention to retrieve data collections from the libraries stored by the applications (Thomas, paragraph 31: “can retrieve media collections from that instance of the individual library”).


With regards to claim 5, which depends on claim 1, Savage discloses wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including a widget that produces an infographic visually summarizing the client devices by download statistics per client device over a previous duration of time (Savage, paragraph 150-151: “The platform lists processes running, applications installed, battery life, and network information. The user can get real-time notifications and alerts to administration for exceptions. The platform generates user reports by completing an audit report of user activity (e.g., file uploads, file downloads, application usage, sharing activity, etc.).”).

With regards to claim 6, which depends on claim 1, Savages discloses wherein the dashboard further includes a control to enable an administrator to request for a notification to the client devices, and the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further at least: receive a request from the administrator via the dashboard displayed on the administrative device, the request for the notification to selected ones of the client devices; and send the notification to the selected ones of the client devices in response to the request (Savage, paragraph 132-133: “File-in-use alerts for shared documents, notifications for modified documents, and revision and access history are available… Permissions grant granular sharing rights for multiple people to edit the same file (e.g., manager, editor, viewer).” Fig. 13 shows a dashboard permissions interface which results in the alerts/notifications to the clients).

With regards to claim 7, which depends on claim 1, Savage discloses wherein the digital content includes items of digital content that are made available to the client devices in data packages from respective sources, the data packages from the respective sources having respective data expiration timers that indicate durations of time after which the data packages are unusable to support maintenance of the structural product, and wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard further including a package detail per client device that indicates the data expiration timers per source of the respective sources for those of the data packages on the client device (Savage, paragraph 144: “Select policies can be applied to file metadata (e.g., retention, expiration, access, etc.) for records retention, defensible deletion and compliance enforcement.”).

With regards to claim 8, which depends on claim 1, Savage discloses wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further interface with an app store from which the respective library apps are downloadable to the client devices (Savage, paragraph 155: “The platform manages private applications/software and delivers them to users without external exposure, and also administers updates to devices.” The applications that Savage is monitoring and updating are being interpreted as applications hosted by the library devices, but not necessarily as “library apps”).
However, Savage does not disclose the library apps.
Yet, Thomas teaches library apps (Thomas, paragraph 18: “The instrumentality may use distributed applications, different numbers and types of software based components that couple two or more applications to enable data transfer between the applications, hardware to provide services from a number of different sources, and may be realized on a variety of platforms such as servers and content management systems;” paragraph 22: “Media sources 112 may include media libraries 120-1 for media players such as, but not limited to, libraries for iTunes® audio players, Windows Media Player® (WMP), RealPlayer®, and other players. Each library may include collections of various media content.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Savage and Thomas such that the library devices of Savage could access the files associated with library apps as taught by Thomas. This would have allowed the invention to retrieve data collections from the libraries stored by the applications (Thomas, paragraph 31: “can retrieve media collections from that instance of the individual library”).


With regards to claim 9, which depends on claim 1, Savage discloses wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further automatically register the respective library apps with the content management platform to at least send the device manifest reports to the content management platform the respective library apps automatically registered with multi-factor authentication (Savage, paragraph 68: “In operation, each agent registers with the platform using a passport prior to being available for operations. The passport, which in an embodiment is received from the platform, includes keys and information that identifies the corresponding agent.” The authentication requires both the passport, which is already recognized by the platform as well as the user keys. The applications that Savage is monitoring and updating are being interpreted as applications hosted by the library devices, but not necessarily as “library apps”).
However, Savage does not disclose the library apps.
Yet, Thomas teaches library apps (Thomas, paragraph 18: “The instrumentality may use distributed applications, different numbers and types of software based components that couple two or more applications to enable data transfer between the applications, hardware to provide services from a number of different sources, and may be realized on a variety of platforms such as servers and content management systems;” paragraph 22: “Media sources 112 may include media libraries 120-1 for media players such as, but not limited to, libraries for iTunes® audio players, Windows Media Player® (WMP), RealPlayer®, and other players. Each library may include collections of various media content.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Savage and Thomas such that the library devices of Savage could access the files associated with library apps as taught by Thomas. This would have allowed the invention to retrieve data collections from the libraries stored by the applications (Thomas, paragraph 31: “can retrieve media collections from that instance of the individual library”).

With regards to claim 10, which depends on claim 1, Savage discloses wherein device manifest reports are received from the client devices, and the dashboard is sent to the administrative device, securely using encryption keys stored in a key vault and not originating on the client devices, the administrative device or in the respective library apps (Savage, paragraph 116: “The organization's encryption keys are generated by the platform when the account is provisioned and are then encrypted using the passwords from the organization's IT administrators and users. The keys cannot be accessed without the user or administrator's password, which are never stored by the platform.” The keys are on the platform, which is separate from the administrative device and the client devices; paragraph 30: “The organization also includes an administrator console that couples to the platform and enables an administrator to access the devices according to the hierarchy;” The applications that Savage is monitoring and updating are being interpreted as applications hosted by the library devices, but not necessarily as “library apps”).
However, Savage does not disclose the library apps.
Yet, Thomas teaches library apps (Thomas, paragraph 18: “The instrumentality may use distributed applications, different numbers and types of software based components that couple two or more applications to enable data transfer between the applications, hardware to provide services from a number of different sources, and may be realized on a variety of platforms such as servers and content management systems;” paragraph 22: “Media sources 112 may include media libraries 120-1 for media players such as, but not limited to, libraries for iTunes® audio players, Windows Media Player® (WMP), RealPlayer®, and other players. Each library may include collections of various media content.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Savage and Thomas such that the library devices of Savage could access the files associated with library apps as taught by Thomas. This would have allowed the invention to retrieve data collections from the libraries stored by the applications (Thomas, paragraph 31: “can retrieve media collections from that instance of the individual library”).


Claims 11-20 recite substantially similar limitations to claims 1-10 respectively and are thus rejected along the same rationales.
 

Response to Arguments
Appellant’s arguments filed 3/14/2022 with regards to the library apps have been fully considered and are persuasive. Appellant argues that Savage et al does not disclose the library apps because the agents described by Savage are explicitly stated to not be applications themselves. Examiner agrees with appellant that the agents are not library apps, but are instead used by the platform to communicate with the client devices (Savage, abstract: “The agents collectively monitor, store, and transfer or move data, and perform data processing operations as directed by the platform”). Upon further inspection, while the library devices (client devices) disclosed by Savage have applications that are monitored and updated by the platform, they are not quite ‘library apps’ since they themselves are not described as libraries in any way. Thus a new rejection has been made above in view of Thomas to teach the interaction with library apps of client devices (see rejection to claim 1 above). 
Appellant’s arguments filed 3/14/2022 with regards to widgets in the independent claims have been fully considered but they are not persuasive. Appellant argues that the GUI disclosed by Savage does not disclose software widgets that are executed to access information and produce and display infographics, and claims that the specification defines “widget” in a particular way in paragraphs 58-59 of the specification. Examiner disagrees with this argument. Upon review of the specification, appellant does not provide a definition of “widget” that would limit the term’s usage in any way. Instead, the specification provides examples of widgets and describes the widgets shown in figures 1-3. As stated by the appellant in page 7 of the appeal brief filed 3/14/2022, any definition used to define a term must be done so “with reasonable clarity, deliberateness, and precision,” however, paragraph 58 merely describes the example widgets shown on Figures 2-5 (specification, paragraph 58: “As shown in FIG 2, the dashboard 132 includes a layout of software widgets 142… More particular examples of a layout of software widgets, quick view and package details view are shown in respectively FIGS. 3, 4 and 5”) and paragraph 59 merely describes the features of the widgets that are shown in figure 3 (specification, paragraph 59: “FIG 3 is a layout of software widgets 300… the software widgets include one or more widgets that produces infographics visually summarizing the client devices 114 by one or more device characteristics that are distinguishing traits, qualities, or properties of the client devices, such as make, model (widget 302), operating system (widget 304) and the like. The software widgets include a widget 306 that produces an infographic visually summarizing the client devices by number of client devices, and/or a widget 308 that produces an infographic visually summarizing the client devices by time since last receipt of a device manifest report 130 from respective ones of the client devices”). In addition, it is noted that the specification describes figure 3 as an illustrative example of some implementations (specification, paragraph 15). Hence, while Savage does not explicitly mention “widgets”, a common definition of widget is “a small software application that is designed to provide a specific piece of information (such as news, weather, or traffic updates) or a specific function (such as taking notes or controlling another application) on demand” (Merriam Webster Dictionary). Using this definition, Savage disclose widgets because the example GUIs, such as figure 12, include figures representing business data values which are implemented with software. Since the GUI provides “real-time visibility” (Savage, paragraph 156), it must use software to retrieve the relevant data. Thus, examiner does not find this argument persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178